Citation Nr: 0824915	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1964.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
veteran's previously denied claim of entitlement to service 
connection for a psychiatric disorder, and then denied it on 
the merits.  

In November 2007, the Board remanded the case for a travel 
board hearing.  The veteran thereafter withdrew his request 
for a travel board hearing and the case was returned to the 
Board. 

The issue of whether the veteran is entitled to service 
connection for a psychiatric disorder is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disorder (then claimed as a nervous condition) was previously 
denied in a December 1988 RO decision.  The veteran was 
notified of that decision, but did not perfect an appeal.

2.  The evidence received subsequent to the December 1988 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007). 

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108, 7105 (West 2007); 38 C.F.R. §§ 3.156, 
20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection was previously 
denied in a December 1988 rating decision.  In an August 2003 
rating decision, the RO denied the claim on the merits.  
While the RO denied the claim on the merits, because the 
claim was previously denied in a decision that became final 
in December 1989, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a decision dated in December 1988, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder, which was then claimed as a nervous condition.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302, 
20.1103 (2007).  Thus, the December 1988 decision became 
final because the veteran did not file a timely appeal. 

A claim for entitlement to service connection for a 
psychiatric disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in May 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
dated from October 1963 to May 1964.  Those records revealed 
treatment for psychiatric problems, manifested by self-
inflicted wounds on his right arm, and a diagnosis of 
"inadequate personality" disorder, made after a complete 
psychiatric evaluation that resulted in the veteran's early 
discharge from service.  Additional evidence before the RO at 
the time of the prior final decision included VA medical 
records, dated from July 1988 to September 1988, indicating 
that the veteran had been hospitalized for alcohol and drug 
dependency and diagnosed with passive-aggressive personality, 
with chronic acquired psychiatric disorder expressly ruled 
out.  On the basis of that evidence, the RO found that the 
veteran had a personality disorder that preexisted service 
and was not indicative of a separate psychiatric disorder 
incurred or aggravated in service.  Observing that a 
personality disorder was not a disability for which service 
connection was appropriate, the RO determined that the 
veteran's claim could not be granted. 

The veteran applied to reopen his claim for service 
connection in May 2003.  The Board finds that the evidence 
received since the last final decision in December 1988 is 
not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a VA examination dated in 
March 2004, in which the examiner found that the veteran had 
a schizoaffecive disorder, in remission, and mood disorder 
and dementia secondary to stimulant medication and alcohol 
abuse.  Significantly, the examiner concluded that it was 
more likely than not that the veteran's loss of emotional 
control during and after service was due in part to his 
exposure his exposure to an experimental drug that he 
volunteered to take while on active duty.  After a subsequent 
examination and opinion issued in April 2004, the same 
examiner qualified his previous findings by stating that the 
"veteran's contention that his loss of control was due to 
taking an experimental drug is unconfirmed by any available 
records."  Nevertheless, the examiner found that the 
veteran's initial and current loss of emotional control (as 
derived from schizoaffective disorder, in remission, 
depressive disorder, not otherwise specified, dementia, and 
alcoholism) were due in part to the stress of military life.   

The Board finds that the newly received VA examiner's reports 
and opinions, containing diagnoses of various psychiatric 
disorders and indicating that those disorders are 
etiologically related to the stress of military life, are 
both new and material as they tend to corroborate the 
veteran's contention that he has a psychiatric disorder that 
was caused or aggravated by his period of active service.  
Specifically, the veteran has presented clinical evidence 
suggesting that his currently diagnosed psychiatric disorder 
may be indicative of a chronic psychiatric disease separate 
from the personality disorder for which he was denied service 
connection in the prior final rating decision.  That new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim for service connection for service connection 
for a psychiatric disorder is reopened.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a psychiatric disorder 
and that claim is reopened.  To that extent only, the appeal 
is granted.


REMAND

The veteran contends that he has a psychiatric disorder that 
was caused or aggravated by his period of active service.  In 
support of his claim, the veteran has submitted VA and 
private medical records reflecting diagnoses and treatment 
for a variety of mental health problems, including chronic 
paranoid schizophrenia; major depressive disorder, not 
otherwise specified; psychosis; neurosis; mood disorder; and 
dementia secondary to stimulant medication and alcohol abuse.  
Those records indicate that in January 2000, the veteran 
reported that his schizophrenia had its onset in service 
after he was given a "flying seven shot."   

At March 2004 and April 2004 VA examinations, the examiner 
diagnosed multiple psychiatric disorders (schizoaffecive 
disorder, in remission; mood disorder and dementia secondary 
to stimulant medication and alcohol abuse major depressive 
disorder) and related those disorders to his period of active 
service.  Additional evidence of record includes an April 
2004 opinion by a VA psychologist indicating that while the 
veteran met the diagnostic criteria for a personality 
disorder, his symptoms did not comport with diagnoses of 
schizophrenic disorder, major depressive disorder, or manic 
episode.  Significantly, however, while that psychologist 
indicated that he had treated the veteran previously for 
mental health problems, he did not base his opinion on a 
current examination. 

The VA examiner who conducted the March 2004 and April 2004 
VA examinations noted that the veteran had been awarded 
Social Security disability compensation in 1991 due in part 
to an "inability to handle mental stress" that prevented 
him from working.  However, the records associated with the 
veteran's award of Social Security disability benefits have 
not yet been associated with his claims folder.  Because the 
decision and the medical records upon which an award of 
Social Security disability benefits is predicated are 
relevant to the veteran's claim for service connection for a 
psychiatric disorder, efforts to obtain those records should 
be made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran underwent VA examinations in March 2004 and April 
2004, in which the examiner concluded that the veteran had 
psychiatric disorders that were due in part to the stress he 
experienced in the military.  Those findings were 
contradicted by a subsequent April 2004 opinion by a 
different VA psychologist, who concluded that the veteran did 
not meet the diagnostic criteria for psychiatric disorders 
other than the personality disorder, which had pre-existed 
service.  In support of his opinion, the psychologist noted 
that he had treated the veteran for mental problems in the 
past and had reviewed his entire claims folder, including the 
opinions rendered by VA examiner in March 2004 and April 2004 
indicating that the veteran had various psychiatric disorders 
that were related to his period of active service.  However, 
it does not appear that the VA psychologist based his opinion 
upon a comprehensive examination of the veteran. 

For the foregoing reasons, it remains unclear to the Board 
whether the veteran has a service-related psychiatric 
disorder, as the VA examiner who conducted the March 2004 and 
April 2004 examinations indicated, or whether his current 
mental health problems are symptomatic of a preexisting 
borderline personality disorder for which service connection 
was previously denied.  Accordingly, the Board finds that a 
remand for an additional etiological examination and opinion 
is necessary in order to fully and fairly address the merits 
of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder the veteran's Social 
Security Administration records.

2.  After the above records have been 
obtained, schedule the veteran for a VA 
psychiatric examination with the 
appropriate specialist to determine the 
etiology of any current psychiatric 
disorders.  The claims folder should be 
made available to and be reviewed by 
the VA examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  The VA examiner 
should provide a clear rationale for 
all opinions expressed and, in 
particular, should reconcile the 
findings with the veteran's two prior 
VA examinations, dated in March 2004 
and April 2004, as well as the opposing 
April 2004 opinion rendered by a 
different VA psychologist.  
Specifically, the VA examiner should 
evaluate whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran has a 
psychiatric disorder that was caused or 
aggravated by his period of active 
service.  Additionally, noting the 
veteran's in-service and post-service 
diagnoses of a personality disorder, 
the VA examiner should comment on 
whether the veteran, in fact, had a 
personality disorder during active 
service and, if so, whether he also had 
a separate psychiatric disorder, which 
was superimposed on that personality 
disorder during active service.  The 
examiner should state whether a 
diagnosis of personality disorder is 
currently warranted.

3.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


